Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 12, 2003,
between Cambridge Heart, Inc., a corporation organized under the laws of the
State of Delaware (the “Company”), and the Purchasers listed on Schedule I
attached hereto (each, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS:

 


A.                                   THE COMPANY AND THE PURCHASERS ARE
EXECUTING AND DELIVERING THIS AGREEMENT IN RELIANCE UPON THE EXEMPTION FROM
SECURITIES REGISTRATION AFFORDED BY THE PROVISIONS OF REGULATION D (“REGULATION
D”), AS PROMULGATED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).


 


B.                                     THE COMPANY DESIRES TO SELL, AND THE
PURCHASERS DESIRE TO PURCHASE, UPON THE TERMS AND CONDITIONS STATED IN THIS
AGREEMENT, SHARES OF THE COMPANY’S SERIES A CONVERTIBLE PREFERRED STOCK, PAR
VALUE $.001 PER SHARE (“SERIES A PREFERRED”), AND WARRANTS TO PURCHASE SHARES OF
SERIES A PREFERRED (THE “WARRANTS”).  THE SHARES OF SERIES A PREFERRED ISSUABLE
PURSUANT TO THIS AGREEMENT ARE REFERRED TO HEREIN AS THE “SHARES.”  THE SHARES
OF SERIES A PREFERRED ISSUABLE UPON EXERCISE OF THE WARRANTS ARE REFERRED TO
HEREIN AS THE “WARRANT SHARES.”  THE SHARES, THE WARRANTS, THE WARRANT SHARES
AND THE SHARES OF THE COMPANY’S COMMON STOCK, PAR VALUE $.001 PER SHARE (THE
“COMMON STOCK”), ISSUABLE UPON CONVERSION OF THE SHARES OR THE WARRANT SHARES
(THE “CONVERSION SHARES”) ARE REFERRED TO HEREIN AS THE “SECURITIES.”


 


C.                                     CONTEMPORANEOUS WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE PARTIES HERETO ARE EXECUTING AND DELIVERING A
REGISTRATION RIGHTS AGREEMENT, IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE
“REGISTRATION RIGHTS AGREEMENT”), PURSUANT TO WHICH THE COMPANY HAS AGREED TO
PROVIDE CERTAIN REGISTRATION RIGHTS UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER, AND APPLICABLE STATE SECURITIES LAWS.


 


D.                                    ALL REFERENCES HEREIN TO MONETARY
DENOMINATIONS SHALL REFER TO LAWFUL MONEY OF THE UNITED STATES OF AMERICA.


 

NOW, THEREFORE, the Company and the Purchasers hereby agree as follows:

 

1.                                       PURCHASE AND SALE.

 


(A)           PURCHASE OF SHARES.  ON THE CLOSING DATE (AS DEFINED BELOW),
SUBJECT TO THE SATISFACTION (OR WAIVER) OF THE CONDITIONS SET FORTH IN SECTION 6
AND SECTION 7 BELOW, THE COMPANY SHALL ISSUE AND SELL TO THE PURCHASERS, AND
EACH PURCHASER SEVERALLY AGREES TO PURCHASE FROM THE COMPANY, THAT NUMBER OF
SHARES AT A PURCHASE PRICE OF $4.42 PER SHARE (THE “PURCHASE PRICE”) AS SET
FORTH OPPOSITE SUCH PURCHASER’S NAME ON SCHEDULE I HERETO, FOR THE AGGREGATE
PURCHASE PRICE AND CONSIDERATION SET FORTH OPPOSITE SUCH PURCHASER’S NAME
THEREON.


 


(B)           SHORT-TERM WARRANTS.  ON THE CLOSING DATE, SUBJECT TO THE
SATISFACTION (OR WAIVER) OF THE CONDITIONS SET FORTH IN SECTION 6 AND SECTION 7
BELOW, THE COMPANY SHALL ISSUE TO

 

--------------------------------------------------------------------------------


 

each of the Purchasers, other than Medtronic, Inc. (“Medtronic”), six Warrants
in the form of Exhibit B hereto.  Each Warrant issued to a Purchaser pursuant to
this Section 1(b) shall be exercisable for one-sixth of the aggregate number of
Warrant Shares set forth opposite such Purchaser’s name on Schedule I hereto. 
The Warrants issued to each Purchaser pursuant to this Section 1(b) shall have
the following initial expiration dates:  September 1, 2003, October 1, 2003,
November 1, 2003, December 1, 2003, January 1, 2004 and February 1, 2004. 
Notwithstanding the foregoing, the Company may, in its sole discretion, upon
written notice given to the Purchasers prior to the expiration date of any
tranche of Warrants issued to the Purchasers pursuant to this Section 1(b),
extend the expiration date of each Warrant within such tranche of Warrants to
(i) March 1, 2004 for the first tranche of Warrants so extended, (ii) April 1,
2004 for the second tranche of Warrants so extended, and (iii) May 1, 2004 for
the third tranche of Warrants so extended, provided, however, that the Company
may extend the expiration date of any tranche of Warrants only once and,
provided, further, that the Company may not extend the expiration date of more
than three tranches of Warrants.


 


(C)           MEDTRONIC WARRANT.  ON THE CLOSING DATE, SUBJECT TO THE
SATISFACTION (OR WAIVER) OF THE CONDITIONS SET FORTH IN SECTION 6 AND SECTION 7
BELOW, THE COMPANY SHALL ISSUE TO MEDTRONIC A WARRANT IN THE FORM OF EXHIBIT C
HERETO FOR THE PURCHASE OF 67,873 WARRANT SHARES AT AN EXERCISE PRICE PER
WARRANT SHARE EQUAL TO THE PURCHASE PRICE.  THE WARRANT ISSUED TO MEDTRONIC
PURSUANT TO THIS SECTION 1(C) SHALL EXPIRE ON JANUARY 1, 2009.


 


(D)           DELIVERIES.  AT THE CLOSING, THE COMPANY SHALL DELIVER TO EACH
PURCHASER, OTHER THAN MEDTRONIC AND THE TAIL WIND FUND LTD. (“TAIL WIND”), (I) A
DULY EXECUTED CERTIFICATE OR CERTIFICATES, (II) DULY EXECUTED WARRANT AGREEMENTS
(IN SUCH DENOMINATIONS AS SUCH PURCHASER MAY REASONABLY REQUEST) REPRESENTING
THAT NUMBER OF SHARES AND WARRANT SHARES SET FORTH OPPOSITE SUCH PURCHASER’S
NAME ON SCHEDULE I AND (III) DULY EXECUTED WARRANT AGREEMENTS (IN SUCH
DENOMINATIONS AS SUCH PURCHASER MAY REASONABLY REQUEST) PURSUANT TO SECTION 1(F)
BELOW, AGAINST PAYMENT OF THE PURCHASE PRICE THEREFOR BY WIRE TRANSFER, IN
ACCORDANCE WITH THE COMPANY’S WRITTEN WIRING INSTRUCTIONS.  AT THE CLOSING, THE
COMPANY SHALL DELIVER TO MEDTRONIC (I) A DULY EXECUTED CERTIFICATE OR
CERTIFICATES (IN SUCH DENOMINATIONS AS MEDTRONIC MAY REASONABLY REQUEST)
REPRESENTING THAT NUMBER OF SHARES SET FORTH OPPOSITE MEDTRONIC’S NAME ON
SCHEDULE I AND (II) DULY EXECUTED WARRANT AGREEMENTS (IN SUCH DENOMINATIONS AS
MEDTRONIC MAY REASONABLY REQUEST) FOR THE PURCHASE OF THAT NUMBER OF WARRANT
SHARES PROVIDED IN SECTION 1(C) ABOVE, AGAINST PAYMENT OF THE PURCHASE PRICE
THEREFOR BY WIRE TRANSFER, IN ACCORDANCE WITH THE COMPANY’S WRITTEN WIRING
INSTRUCTIONS.  AT THE CLOSING, THE COMPANY SHALL DELIVER TO TAIL WIND (I) DULY
EXECUTED WARRANT AGREEMENTS (IN SUCH DENOMINATIONS AS SUCH PURCHASER MAY
REASONABLY REQUEST) REPRESENTING THAT NUMBER OF WARRANT SHARES SET FORTH
OPPOSITE SUCH PURCHASER’S NAME ON SCHEDULE I AND (II) DULY EXECUTED WARRANT
AGREEMENTS (IN SUCH DENOMINATIONS AS TAIL WIND MAY REASONABLY REQUEST) PURSUANT
TO SECTION 1(G) BELOW.


 


(E)           CLOSING DATE.  THE ISSUANCE, SALE AND PURCHASE OF THE SHARES AND
THE WARRANTS PURSUANT TO SECTIONS 1(A), 1(B) AND 1(C) ABOVE SHALL TAKE PLACE AT
A CLOSING (THE “CLOSING”).  SUBJECT TO THE SATISFACTION (OR WAIVER) OF THE
CONDITIONS THERETO SET FORTH IN SECTION 6 AND SECTION 7 BELOW, THE CLOSING SHALL
BE HELD AT THE OFFICES OF HALE AND DORR LLP, 60 STATE STREET, BOSTON, MA  02109
ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF THIS AGREEMENT, OR SUCH OTHER
DATE AND PLACE AS MAY BE MUTUALLY AGREED UPON BY THE COMPANY AND THE
PURCHASERS.  THE DATE ON WHICH THE CLOSING ACTUALLY OCCURS IS REFERRED TO HEREIN
AS THE “CLOSING DATE.”

 

2

--------------------------------------------------------------------------------


 


(F)            LONG-TERM WARRANTS.  AT THE CLOSING, THE COMPANY SHALL ISSUE TO
EACH OF THE PURCHASERS, OTHER THAN MEDTRONIC AND TAIL WIND, AN ADDITIONAL
WARRANT IN THE FORM OF EXHIBIT D HERETO FOR THE PURCHASE OF A NUMBER OF WARRANT
SHARES EQUAL TO 30% OF THE AGGREGATE NUMBER OF (I) SHARES PURCHASED AT THE
CLOSING AND (II) WARRANT SHARES PURCHASED PURSUANT TO THE EXERCISE OF WARRANTS
ISSUED PURSUANT TO SECTION 1(B) ABOVE.  THE WARRANTS ISSUED TO EACH PURCHASER
PURSUANT TO THIS SECTION 1(F) SHALL EXPIRE ON JANUARY 1, 2009.  THE WARRANTS
ISSUED PURSUANT TO THIS SECTION 1(F) SHALL HAVE AN EXERCISE PRICE PER WARRANT
SHARE EQUAL TO $5.525.


 


(G)           TAIL WIND LONG-TERM WARRANTS.  AT THE CLOSING, THE COMPANY SHALL
ISSUE TO TAIL WIND AN ADDITIONAL WARRANT IN THE FORM OF EXHIBIT D HERETO FOR THE
PURCHASE OF A NUMBER OF WARRANT SHARES EQUAL TO 75% OF THE AGGREGATE NUMBER OF
WARRANT SHARES PURCHASED PURSUANT TO THE EXERCISE OF WARRANTS ISSUED PURSUANT TO
SECTION 1(B) ABOVE.  THE WARRANT ISSUED TO TAIL WIND PURSUANT TO THIS SECTION
1(G) SHALL EXPIRE ON JANUARY 1, 2009.  THE WARRANTS ISSUED PURSUANT TO THIS
SECTION 1(G) SHALL HAVE AN EXERCISE PRICE PER WARRANT SHARE EQUAL TO $5.525.


 

2.             PURCHASERS’ REPRESENTATIONS AND WARRANTIES.

 

Each Purchaser hereby severally represents and warrants to the Company as
follows:

 


(A)           PURCHASE FOR OWN ACCOUNT, ETC.  EACH PURCHASER IS PURCHASING THE
SECURITIES FOR SUCH PURCHASER’S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT
WITH A PRESENT VIEW TOWARDS THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT
PURSUANT TO SALES THAT ARE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND/OR PURSUANT TO SALES DULY REGISTERED UNDER THE SECURITIES
ACT.  EACH PURCHASER UNDERSTANDS THAT IT MUST BEAR THE ECONOMIC RISK OF THIS
INVESTMENT INDEFINITELY, UNLESS THE SECURITIES ARE REGISTERED PURSUANT TO THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE, AND THAT THE COMPANY HAS NO
PRESENT INTENTION OF REGISTERING THE RESALE OF THE SECURITIES OTHER THAN AS
CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT.  NOTWITHSTANDING ANYTHING IN
THIS SECTION 2(A) TO THE CONTRARY, BY MAKING THE REPRESENTATIONS HEREIN, THE
PURCHASERS DO NOT AGREE TO HOLD THE SECURITIES FOR ANY MINIMUM OR OTHER SPECIFIC
TERM AND RESERVE THE RIGHT TO DISPOSE OF THE SECURITIES AT ANY TIME IN
ACCORDANCE WITH OR PURSUANT TO A REGISTRATION STATEMENT OR AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT.


 


(B)           ACCREDITED INVESTOR STATUS.  EACH PURCHASER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D, AND WAS NOT
ORGANIZED FOR THE PURPOSE OF THIS INVESTMENT.


 


(C)           RELIANCE ON EXEMPTIONS.  EACH PURCHASER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD TO SUCH PURCHASER IN RELIANCE UPON
SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL
AND STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING UPON THE TRUTH AND
ACCURACY OF, AND SUCH PURCHASER’S COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH PURCHASER SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF SUCH PURCHASER TO ACQUIRE THE SECURITIES.


 


(D)           INFORMATION.  EACH PURCHASER AND ITS COUNSEL, IF ANY, HAVE BEEN
FURNISHED ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS OF THE
COMPANY AND MATERIALS

 

3

--------------------------------------------------------------------------------


 

relating to the offer and sale of the Securities which have been specifically
requested by such Purchaser or its counsel.  Each Purchaser and its counsel have
been afforded the opportunity to ask questions of the Company and have received
what each Purchaser believes to be satisfactory answers to any such inquiries. 
Neither such inquiries nor any other investigation conducted by the Purchasers
or its counsel or any of its representatives shall modify, amend or affect the
Purchasers’ right to rely on the Company’s representations and warranties
contained in Section 3 below.  Each Purchaser understands that the Purchaser’s
investment in the Securities involves a high degree of risk.


 


(E)           GOVERNMENTAL REVIEW.  EACH PURCHASER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED UPON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES.


 


(F)            TRANSFER OR RESALE.  EACH PURCHASER UNDERSTANDS THAT (I) EXCEPT
AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE SALE OR RESALE OF THE
SECURITIES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT
OR ANY STATE SECURITIES LAWS, AND THE SECURITIES MAY NOT BE TRANSFERRED UNLESS
(A) THE RESALE OF THE SECURITIES HAS BEEN REGISTERED THEREUNDER; OR (B) THE
PURCHASER SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL (WHICH
OPINION SHALL BE IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL
IN COMPARABLE TRANSACTIONS) TO THE EFFECT THAT THE SECURITIES TO BE SOLD OR
TRANSFERRED MAY BE SOLD OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION; OR (C) THE SECURITIES ARE SOLD UNDER AND IN COMPLIANCE WITH RULE
144 PROMULGATED UNDER THE SECURITIES ACT (OR A SUCCESSOR RULE) (“RULE 144”); OR
(D) THE SECURITIES ARE SOLD OR TRANSFERRED TO AN AFFILIATE OF THE PURCHASER OR,
IN THE CASE OF THE WARRANTS, TO ANOTHER PURCHASER, WHO AGREES TO SELL OR
OTHERWISE TRANSFER THE SECURITIES ONLY IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 2(F) AND WHO IS AN ACCREDITED INVESTOR; AND (II) NEITHER THE COMPANY NOR
ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER SUCH SECURITIES UNDER THE
SECURITIES ACT OR ANY STATE SECURITIES LAWS OTHER THAN PURSUANT TO THE
REGISTRATION RIGHTS AGREEMENT.  NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE
CONTAINED HEREIN TO THE CONTRARY, THE SECURITIES MAY BE PLEDGED AS COLLATERAL IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LENDING ARRANGEMENT,
PROVIDED SUCH PLEDGE IS CONSISTENT WITH APPLICABLE LAWS, RULES AND REGULATIONS,
INCLUDING ALL APPLICABLE SECURITIES LAWS.


 


(G)           LEGENDS.  EACH PURCHASER UNDERSTANDS THAT UNTIL SUCH TIME AS THE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT (INCLUDING REGISTRATION
PURSUANT TO RULE 416 THEREUNDER) OR OTHERWISE MAY BE SOLD BY THE PURCHASER UNDER
RULE 144(K), CERTIFICATES FOR THE SECURITIES MAY BEAR A RESTRICTIVE LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM:


 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction.  The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws
unless offered, sold or transferred pursuant to an available exemption from the
registration requirements of those laws.

 

4

--------------------------------------------------------------------------------


 

The Company agrees that it shall, promptly after the Registration Statement (as
defined in the Registration Rights Agreement) has been declared effective,
deliver to its transfer agent an opinion letter of counsel, opining that at any
time the Registration Statement is effective, the Shares and Warrant Shares may
be sold pursuant to the prospectus contained in the Registration Statement. 
Upon receipt of such opinion, the Company shall cause the transfer agent to
confirm, for the benefit of the holders, that no further opinion of counsel is
required at the time of transfer in order to issue such shares without such
restrictive legend.

 

The legend set forth above shall be removed and the Company shall issue (or
instruct the transfer agent to issue) a certificate without such legend to the
holder of any Shares  or Warrant Shares upon which it is stamped, if, unless
otherwise required by state securities laws, (a) such holder provides the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Shares or Warrant Shares may be made without registration
under the Securities Act; or (b) such holder provides the Company with
reasonable assurances that such Shares or Warrant Shares can be sold under Rule
144(k).

 


(H)                                 RESIDENCY.  EACH PURCHASER IS A RESIDENT OF
THE JURISDICTION SET FORTH UNDER SUCH PURCHASER’S NAME ON SCHEDULE I HERETO.


 


(I)                                     AUTHORIZATION; ENFORCEMENT.  EACH
PURCHASER HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.  THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON
BEHALF OF EACH PURCHASER AND ARE VALID AND BINDING AGREEMENT OF EACH PURCHASER
ENFORCEABLE AGAINST EACH PURCHASER IN ACCORDANCE WITH THEIR TERMS; EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY LAWS AND OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY.


 

The Purchasers’ representations and warranties made in Sections 2(a) through (h)
are made solely for the purpose of permitting the Company to make a
determination that the offer and sale of the Securities pursuant to this
Agreement complies with applicable U.S. federal and state securities laws and
not for any other purpose.  Accordingly, the Company hereby agrees not to rely
on or utilize such representations and warranties for any other purpose.

 

3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each Purchaser as follows, in each case,
except as set forth in the Disclosure Schedule prepared by the Company and
delivered concurrently herewith (which Disclosure Schedule identifies the
subsection(s) of this Section 3 to which each disclosure made therein relates,
and each such disclosure shall be deemed to relate only to such identified
subsection(s) of this Section 3 and to such other subsections to which the
applicability of such disclosure is reasonably apparent):

 


(A)                                  ORGANIZATION AND QUALIFICATION.  THE
COMPANY IS A CORPORATION DULY ORGANIZED AND EXISTING IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION IN WHICH IT IS INCORPORATED, AND HAS THE REQUISITE
CORPORATE POWER TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED AND AS NOW PROPOSED TO BE CONDUCTED.  THE COMPANY HAS

 

5

--------------------------------------------------------------------------------


 

sufficient licenses, permits and other governmental authorizations currently
required for the conduct of its business or ownership of properties and is in
all material respects complying therewith.  The Company has no subsidiaries. 
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary and where the failure so to
qualify could have a Material Adverse Effect.  “Material Adverse Effect” means
any material adverse effect on (i) the ability of the Company to perform its
obligations under this Agreement, the Warrants or the Registration Rights
Agreement or (ii) the business, operations, properties or financial condition of
the Company.


 


(B)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE WARRANTS AND THE REGISTRATION RIGHTS AGREEMENT, TO ISSUE AND
SELL THE SHARES IN ACCORDANCE WITH THE TERMS HEREOF, TO ISSUE THE WARRANT SHARES
UPON EXERCISE OF THE WARRANT AND TO ISSUE THE CONVERSION SHARES UPON CONVERSION
OF THE SHARES AND THE WARRANT SHARES.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT, THE WARRANTS AND THE REGISTRATION RIGHTS AGREEMENT BY THE
COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE SECURITIES) HAVE
BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT
OR AUTHORIZATION OF THE COMPANY, ITS BOARD OF DIRECTORS, ANY COMMITTEE OF THE
BOARD OF DIRECTORS OR THE COMPANY’S STOCKHOLDERS IS REQUIRED.  THIS AGREEMENT
CONSTITUTES, AND, UPON EXECUTION AND DELIVERY BY THE COMPANY OF THE REGISTRATION
RIGHTS AGREEMENT AND THE WARRANTS, SUCH AGREEMENTS WILL CONSTITUTE, VALID AND
BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR MORATORIUM LAWS OR OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY.


 


(C)           STOCKHOLDER AUTHORIZATION.  NEITHER THE EXECUTION, DELIVERY OR
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE WARRANTS
OR THE REGISTRATION RIGHTS AGREEMENT, NOR THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING, WITHOUT LIMITATION, THE
ISSUANCE OF THE SECURITIES) REQUIRES ANY CONSENT OR AUTHORIZATION OF THE
COMPANY’S STOCKHOLDERS.


 


(D)           CAPITALIZATION.  THE CAPITALIZATION OF THE COMPANY AS OF THE DATE
HEREOF, INCLUDING THE AUTHORIZED CAPITAL STOCK, THE NUMBER OF SHARES ISSUED AND
OUTSTANDING, THE NUMBER OF SHARES ISSUABLE AND RESERVED FOR ISSUANCE PURSUANT TO
THE COMPANY’S STOCK OPTION PLANS AND THE NUMBER OF SHARES ISSUABLE AND RESERVED
FOR ISSUANCE PURSUANT TO SECURITIES EXERCISABLE OR EXCHANGEABLE FOR, OR
CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK, IS SET FORTH ON SCHEDULE 3(D). 
ALL SHARES OF THE COMPANY’S CAPITAL STOCK HAVE BEEN, OR UPON ISSUANCE, WILL BE,
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, NON-ASSESSABLE AND ISSUED IN
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  NO SHARES OF
CAPITAL STOCK OF THE COMPANY (INCLUDING THE SHARES, THE WARRANT SHARES AND THE
CONVERSION SHARES) ARE SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR
STATUTORY OR CONTRACTUAL RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR ANY LIENS
OR ENCUMBRANCES.  EXCEPT FOR THE SECURITIES AND AS SET FORTH ON SCHEDULE 3(D),
AS OF THE DATE OF THIS AGREEMENT, (I) THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXERCISABLE
OR EXCHANGEABLE FOR, ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR ARRANGEMENTS
BY WHICH THE

 

6

--------------------------------------------------------------------------------


 

Company is or may become bound to issue additional shares of capital stock of
the Company nor, other than in the ordinary course pursuant to the Company’s
existing employee stock option plan, are any such issuances or arrangements
contemplated, and (ii) except as set forth on Schedule 3(d), there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act (other than the
Registration Rights Agreement).  None of the anti-dilution or similar provisions
contained in any of the Company’s issued and outstanding securities or
instruments will be triggered by the issuance of the Securities in accordance
with the terms of this Agreement and the Warrants.  The Company has made
available to the Purchasers true and correct copies of the Company’s Certificate
of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), and the Company’s Bylaws as in effect on the date hereof (the
“Bylaws”).


 


(E)           ISSUANCE OF SHARES.  THE SECURITIES HAVE BEEN DULY RESERVED FOR
ISSUANCE AND, WHEN ISSUED, WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NON-ASSESSABLE, WITH NO PERSONAL LIABILITY ATTACHING TO THE OWNERSHIP
THEREOF, AND WILL BE FREE AND CLEAR OF ALL TAXES, LIENS, CLAIMS AND
ENCUMBRANCES.  THE ISSUANCE, SALE AND DELIVERY OF THE SECURITIES IS NOT SUBJECT
TO ANY PREEMPTIVE RIGHT OF STOCKHOLDERS OF THE COMPANY OR LENDERS TO THE COMPANY
OR ANY OTHER THIRD PARTY, OR TO ANY RIGHT OF FIRST REFUSAL, CO-SALE OR OTHER
SIMILAR RIGHT IN FAVOR OF ANY PARTY, INCLUDING STOCKHOLDERS OF THE COMPANY, THAT
HAS NOT BEEN FULLY COMPLIED WITH OR DULY WAIVED.


 


(F)            NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THIS AGREEMENT, THE WARRANTS AND THE REGISTRATION RIGHTS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE SECURITIES) WILL NOT (I)
RESULT IN A VIOLATION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OR (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT (INCLUDING, WITHOUT LIMITATION, THE TRIGGERING OF ANY
ANTI-DILUTION PROVISIONS), ACCELERATION OR CANCELLATION OF, ANY AGREEMENT,
INDENTURE OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY, OR (III) RESULT IN A
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING
UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND RULES OR
REGULATIONS OF ANY SELF-REGULATORY ORGANIZATIONS TO WHICH THE COMPANY OR ITS
SECURITIES ARE SUBJECT) APPLICABLE TO THE COMPANY OR BY WHICH ANY PROPERTY OR
ASSET OF THE COMPANY IS BOUND OR AFFECTED.  THE COMPANY IS NOT IN VIOLATION OF
ITS CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS AND,
EXCEPT AS COULD NOT HAVE A MATERIAL ADVERSE EFFECT, THE COMPANY IS NOT IN
DEFAULT (AND NO EVENT HAS OCCURRED WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD PUT THE COMPANY IN DEFAULT) UNDER, NOR HAS THERE OCCURRED ANY EVENT GIVING
OTHERS (WITH NOTICE OR LAPSE OF TIME OR BOTH) ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR
INSTRUMENT TO WHICH THE COMPANY IS A PARTY.  THE COMPANY HAS NO KNOWLEDGE OF ANY
BREACH OR ANTICIPATED BREACH BY THE COMPANY OR ANY OTHER PARTY TO ANY CONTRACT
OR COMMITMENT TO WHICH THE COMPANY IS A PARTY, EXCEPT AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS COMPLIED WITH ALL
LAWS, RULES, REGULATIONS AND ORDERS APPLICABLE TO ITS BUSINESS, OPERATIONS,
PROPERTIES, ASSETS, PRODUCTS AND SERVICES, EXCEPT FOR ANY FAILURE TO SO COMPLY
AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
COMPANY HAS ALL NECESSARY PERMITS, LICENSES AND OTHER AUTHORIZATIONS REQUIRED TO
CONDUCT ITS BUSINESS AS CONDUCTED, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT
OBTAIN THE SAME WITH RESPECT TO ITS BUSINESS AS PROPOSED TO BE CONDUCTED, WHICH,
IF NOT OBTAINED, WOULD HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.  THE COMPANY HAS TIMELY FILED OR

 

7

--------------------------------------------------------------------------------


 

otherwise provided all registrations, reports, data, and other information and
applications with respect to its medical device, pharmaceutical, consumer,
health care, and other governmentally regulated products (the “Regulated
Products”) required to be filed with or otherwise provided to the United States
Food and Drug Administration (“FDA”) or any other federal, state, local, or
foreign governmental or regulatory body or authority (each, a “Governmental
Body”) with jurisdiction over the testing, manufacture, use, marketing or sale
of the Regulated Products, has complied with all applicable requirements of the
FDA or other Governmental Body with respect to the Regulated Products, and all
regulatory licenses or approvals in respect thereof are in full force and
effect.  All documentation, correspondence, reports, data, analyses and
certifications relating to or regarding any medical devices of the Company,
filed or delivered by or on behalf of the Company to any Governmental Body was
true and accurate when so filed or delivered, and remains true and accurate in
all material respects.  Except as specifically contemplated by this Agreement,
the Warrants, the Registration Rights Agreement, the Company is not required to
obtain any consent, approval, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or self
regulatory agency or other third party in order for it to execute, deliver or
perform any of its obligations under this Agreement, the Warrants or the
Registration Rights Agreement in accordance with the terms hereof or thereof.


 


(G)           SEC DOCUMENTS, FINANCIAL STATEMENTS.  SINCE JANUARY 1, 2001, THE
COMPANY HAS TIMELY FILED (WITHIN APPLICABLE EXTENSION PERIODS) EACH ANNUAL,
QUARTERLY, CURRENT AND OTHER REPORT, REGISTRATION STATEMENT, PROXY STATEMENT,
SCHEDULE, FORM, AND OTHER DOCUMENT REQUIRED TO BE FILED OR FURNISHED BY IT WITH
THE SEC PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”) AND THE SECURITIES ACT (ALL OF THE FOREGOING FILED OR FURNISHED
PRIOR TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL
STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE
THEREIN, BEING HEREINAFTER REFERRED TO HEREIN AS THE “SEC DOCUMENTS”).  AS OF
THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF THE EXCHANGE ACT OR THE SECURITIES ACT, AS THE CASE MAY BE,
AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO
THE SEC DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED OR
FURNISHED WITH THE SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  NONE OF THE STATEMENTS MADE IN ANY SUCH SEC
DOCUMENTS IS, OR HAS BEEN, REQUIRED TO BE AMENDED OR UPDATED UNDER APPLICABLE
LAW (EXCEPT FOR SUCH STATEMENTS AS HAVE BEEN AMENDED OR UPDATED IN SUBSEQUENT
FILINGS MADE PRIOR TO THE DATE HEREOF).  AS OF THEIR RESPECTIVE DATES, THE
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED IN
ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED
RULES AND REGULATIONS OF THE SEC APPLICABLE WITH RESPECT THERETO.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH U.S. GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”), CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED OR
SUMMARY STATEMENTS) AND FAIRLY PRESENT THE FINANCIAL POSITION OF THE COMPANY AS
OF THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
PERIODS THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO IMMATERIAL
YEAR-END AUDIT ADJUSTMENTS).  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS OF
THE COMPANY INCLUDED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL
YEAR ENDED DECEMBER 31, 2002 FILED WITH THE SEC ON MARCH 31, 2002 (THE “2002
FORM 10-K”), THE COMPANY HAS NO LIABILITIES, CONTINGENT OR OTHERWISE, OTHER THAN
(I) LIABILITIES

 

8

--------------------------------------------------------------------------------


 

incurred in the ordinary course of business subsequent to the date of such
financial statements and (ii) obligations under contracts and commitments
incurred in the ordinary course of business and not required under GAAP to be
reflected in such financial statements, which liabilities and obligations
referred to in clauses (i) and (ii), individually or in the aggregate, are not
material to the financial condition or operating results of the Company.


 


(H)           ABSENCE OF CERTAIN CHANGES.  SINCE DECEMBER 31, 2002, THERE HAS
BEEN NO CHANGE OR DEVELOPMENT IN THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF THE COMPANY WHICH COULD HAVE A MATERIAL
ADVERSE EFFECT, EXCEPT AS DISCLOSED IN THE 2002 FORM 10-K.


 


(I)            ABSENCE OF LITIGATION.  EXCEPT AS SPECIFICALLY DISCLOSED IN THE
2002 FORM 10-K, THERE IS NO ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION
BEFORE OR BY ANY COURT, PUBLIC BOARD, ARBITRATOR, GOVERNMENT AGENCY,
SELF-REGULATORY ORGANIZATION OR BODY, INCLUDING, WITHOUT LIMITATION, THE SEC,
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE
COMPANY, OR ANY OF ITS DIRECTORS OR OFFICERS IN THEIR CAPACITIES AS SUCH.  TO
THE KNOWLEDGE OF THE COMPANY, THERE ARE NO FACTS WHICH, IF KNOWN BY A POTENTIAL
CLAIMANT OR GOVERNMENTAL AUTHORITY, COULD GIVE RISE TO A CLAIM OR PROCEEDING
WHICH, IF ASSERTED OR CONDUCTED COULD HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY.


 


(J)            INTELLECTUAL PROPERTY.  THE COMPANY OWNS OR IS LICENSED TO USE
ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, TRADE
NAMES, SERVICE MARKS, COPYRIGHTS, COPYRIGHT APPLICATIONS, LICENSES, PERMITS,
INVENTIONS, DISCOVERIES, PROCESSES, SCIENTIFIC, TECHNICAL, ENGINEERING AND
MARKETING DATA, OBJECT AND SOURCE CODES, KNOW-HOW (INCLUDING TRADE SECRETS AND
OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR CONFIDENTIAL INFORMATION,
SYSTEMS OR PROCEDURES) AND OTHER SIMILAR RIGHTS AND PROPRIETARY KNOWLEDGE
NECESSARY FOR OR USED IN THE CONDUCT OF ITS BUSINESS AS NOW BEING CONDUCTED
(COLLECTIVELY, THE “INTANGIBLES”), FREE AND CLEAR OF ANY LIENS.  TO THE
KNOWLEDGE OF THE COMPANY, THE COMPANY’S OPERATIONS DO NOT INFRINGE AND ARE NOT
IN CONFLICT WITH ANY RIGHT OF ANY OTHER PERSON WITH RESPECT TO ANY PATENT, TRADE
SECRET, KNOW-HOW OR OTHER INTELLECTUAL PROPERTY.  THE COMPANY HAS NOT RECEIVED
WRITTEN NOTICE OF ANY PENDING CONFLICT WITH OR INFRINGEMENT UPON INTELLECTUAL
PROPERTY RIGHTS OF ANY OTHER PERSON.  EXCEPT AS SPECIFICALLY DISCLOSED IN THE
2002 FORM 10-K, THE COMPANY HAS NOT ENTERED INTO ANY CONSENT AGREEMENT,
INDEMNIFICATION AGREEMENT, FORBEARANCE TO SUE OR SETTLEMENT AGREEMENT WITH
RESPECT TO THE VALIDITY OF THE COMPANY’S OWNERSHIP OR RIGHT TO USE THE
INTANGIBLES AND, TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO REASONABLE BASIS
FOR ANY SUCH CLAIM TO BE SUCCESSFUL.  THE INTANGIBLES ARE VALID AND ENFORCEABLE
AND NO REGISTRATION RELATING THERETO HAS LAPSED, EXPIRED OR BEEN ABANDONED OR
CANCELED OR IS THE SUBJECT OF CANCELLATION OR OTHER ADVERSARIAL PROCEEDINGS, AND
ALL APPLICATIONS THEREFOR ARE PENDING AND IN GOOD STANDING.  THE COMPANY HAS
COMPLIED, IN ALL MATERIAL RESPECTS, WITH ITS CONTRACTUAL OBLIGATIONS RELATING TO
THE PROTECTION OF THE INTANGIBLES USED PURSUANT TO LICENSES.  TO THE KNOWLEDGE
OF THE COMPANY, NO PERSON, NOR SUCH PERSON’S BUSINESS OR OPERATIONS, IS
INFRINGING ON OR VIOLATING THE INTANGIBLES.  THE COMPANY HAS MADE ALL REQUIRED
FILINGS, IF ANY, TO RECORD ITS INTERESTS IN THE INTANGIBLES AND TAKEN REASONABLE
ACTIONS TO PROTECT ITS RIGHT IN THE INTANGIBLES.  ALL EMPLOYEES AND CONSULTANTS
OF THE COMPANY HAVE SIGNED A CONFIDENTIALITY AND ASSIGNMENT OF INVENTIONS
AGREEMENT IN A FORM PREVIOUSLY MADE AVAILABLE TO THE PURCHASERS, AND, TO THE
KNOWLEDGE OF THE COMPANY, EACH SUCH AGREEMENT IS THE LEGAL, BINDING AND
ENFORCEABLE OBLIGATION OF SUCH EMPLOYEE OR CONSULTANT, EXCEPT AS MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR MORATORIUM LAWS OR OTHER SIMILAR
LAWS AFFECTING

 

9

--------------------------------------------------------------------------------


 

creditors’ rights generally or by judicial limitations on the right to specific
performance or other equitable remedies.  All proprietary technical information
developed by and belonging to the Company which has not been patented has been
kept confidential.


 


(K)           FOREIGN CORRUPT PRACTICES. THE COMPANY HAS NOT, AND TO THE
KNOWLEDGE OF THE COMPANY, NO DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON
ACTING ON BEHALF OF THE COMPANY HAS, IN THE COURSE OF HIS ACTIONS FOR, OR ON
BEHALF OF, THE COMPANY, USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION,
GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY;
MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC
GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS; VIOLATED OR IS IN
VIOLATION OF ANY PROVISION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977; OR
MADE ANY BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL
PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.


 


(L)            DISCLOSURE.  ALL INFORMATION RELATING TO OR CONCERNING THE
COMPANY SET FORTH IN THIS AGREEMENT OR PROVIDED TO THE PURCHASERS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND THE COMPANY HAS NOT OMITTED TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS MADE HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO EVENT OR
CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS BUSINESS,
PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, WHICH HAS NOT BEEN PUBLICLY
DISCLOSED BUT, UNDER APPLICABLE LAW, RULE OR REGULATION, WOULD BE REQUIRED TO BE
DISCLOSED BY THE COMPANY UNDER THE EXCHANGE ACT.


 


(M)          ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF THE SECURITIES. 
THE COMPANY ACKNOWLEDGES AND AGREES THAT THE PURCHASERS ARE NOT ACTING AS A
FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH
RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, THE
RELATIONSHIP BETWEEN THE COMPANY AND THE PURCHASERS IS “ARMS-LENGTH” AND, EXCEPT
FOR THE PURCHASERS’ REPRESENTATIONS AND WARRANTIES IN SECTION 2 HEREOF, ANY
STATEMENT MADE BY ANY PURCHASER OR ANY OF THEIR REPRESENTATIVES OR AGENTS IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS
MERELY INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES AND HAS NOT BEEN
RELIED UPON BY THE COMPANY, ITS OFFICERS OR DIRECTORS IN ANY WAY.  THE COMPANY
FURTHER ACKNOWLEDGES THAT THE COMPANY’S DECISION TO ENTER INTO THIS AGREEMENT
HAS BEEN BASED SOLELY ON AN INDEPENDENT EVALUATION BY THE COMPANY AND ITS
REPRESENTATIVES.


 


(N)           INTENTIONALLY OMITTED.


 


(O)           NO GENERAL SOLICITATION.  NEITHER THE COMPANY NOR ANY DISTRIBUTOR
PARTICIPATING ON THE COMPANY’S BEHALF IN THE TRANSACTIONS CONTEMPLATED HEREBY
(IF ANY) NOR ANY PERSON ACTING FOR THE COMPANY, OR ANY SUCH DISTRIBUTOR, HAS
CONDUCTED ANY “GENERAL SOLICITATION,” AS SUCH TERM IS DEFINED IN REGULATION D,
WITH RESPECT TO ANY OF THE SECURITIES BEING OFFERED HEREBY.


 


(P)           NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR
INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD REQUIRE

 

10

--------------------------------------------------------------------------------


 

registration of the Securities being offered hereby under the Securities Act or
cause the offering of Securities to be integrated with any prior offering of
securities of the Company for purposes of the Securities Act, the result of such
integration which would require registration under the Securities Act, or any
applicable stockholder approval provisions.


 


(Q)           NO BROKERS.  THE COMPANY HAS TAKEN NO ACTION THAT WOULD GIVE RISE
TO ANY CLAIM BY ANY PERSON FOR BROKERAGE COMMISSIONS, FINDER’S FEES OR SIMILAR
PAYMENTS BY THE PURCHASER RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


(R)            INTENTIONALLY OMITTED.


 


(S)           TITLE.  THE COMPANY OWNS NO REAL PROPERTY.  THE COMPANY HAS GOOD
AND MERCHANTABLE TITLE TO ALL PERSONAL PROPERTY AND OTHER ASSETS REFLECTED IN
THE 2002 FORM 10-K FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND DEFECTS EXCEPT
SUCH AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND ASSETS AND DO
NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY BY THE COMPANY.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY
THE COMPANY ARE HELD BY IT UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH
SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH REAL PROPERTY AND FACILITIES BY THE
COMPANY.


 


(T)            TAX STATUS.  THE COMPANY HAS TIMELY MADE OR FILED ALL FOREIGN,
U.S. FEDERAL, STATE AND LOCAL INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT AND HAS PAID
ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES, SHOWN OR DETERMINED TO
BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, AS WELL AS ANY OTHER TAXES AND
OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES WHICH HAVE BECOME DUE OR PAYABLE,
EXCEPT THOSE BEING CONTESTED IN GOOD FAITH, AND HAS SET ASIDE ON ITS BOOKS
PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS
SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY. 
THERE ARE NO UNPAID TAXES, ASSESSMENTS, CHARGES OR PENALTIES CLAIMED TO BE DUE
BY THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY
KNOW OF NO BASIS FOR ANY SUCH CLAIM.  THE COMPANY HAS NOT EXECUTED A WAIVER WITH
RESPECT TO ANY STATUTE OF LIMITATIONS RELATING TO THE ASSESSMENT OR COLLECTION
OF ANY FEDERAL, STATE OR LOCAL TAX.  NONE OF THE COMPANY’S TAX RETURNS ARE
PRESENTLY BEING AUDITED BY ANY TAXING AUTHORITY.


 


(U)           KEY EMPLOYEES.  EACH OF THE COMPANY’S DIRECTORS, OFFICERS AND ANY
KEY EMPLOYEE (AS DEFINED BELOW) IS CURRENTLY SERVING THE COMPANY IN THE CAPACITY
DISCLOSED IN THE SEC DOCUMENTS.  TO THE COMPANY’S KNOWLEDGE, NO EMPLOYEE IS IN
VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY,
DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT, NON-COMPETITION AGREEMENT, OR
ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE COVENANT, AND THE CONTINUED
EMPLOYMENT OF EACH EMPLOYEE DOES NOT SUBJECT THE COMPANY TO ANY MATERIAL
LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.  NO KEY EMPLOYEE HAS, TO
THE  KNOWLEDGE OF THE COMPANY, ANY INTENTION TO TERMINATE OR LIMIT HIS
EMPLOYMENT WITH, OR SERVICES TO, THE COMPANY, NOR IS ANY SUCH KEY EMPLOYEE
SUBJECT TO ANY CONSTRAINTS WHICH WOULD CAUSE SUCH EMPLOYEE TO BE UNABLE TO
DEVOTE HIS FULL TIME AND ATTENTION TO SUCH EMPLOYMENT OR SERVICES.  “KEY
EMPLOYEE” MEANS THE PERSONS LISTED ON SCHEDULE 3(U).


 


(V)           INSURANCE.  THE COMPANY HAS IN FORCE FIRE, CASUALTY, PRODUCT
LIABILITY AND OTHER INSURANCE POLICIES, WITH EXTENDED COVERAGE, SUFFICIENT IN
AMOUNT TO ALLOW IT TO REPLACE ANY

 

11

--------------------------------------------------------------------------------


 

of its material properties or assets which might be damaged or destroyed and
sufficient to cover liabilities to which the Company may reasonably become
subject, and such types and amounts of other insurance with respect to its
business and properties as are customarily carried by persons engaged in the
same or similar business as the Company.  No event has occurred that could give
rise to a material default under any such policy.


 


(W)          ENVIRONMENTAL MATTERS.  THERE IS NO ENVIRONMENTAL LITIGATION OR
OTHER ENVIRONMENTAL PROCEEDING PENDING OR THREATENED BY ANY GOVERNMENTAL
REGULATORY AUTHORITY OR OTHERS WITH RESPECT TO THE CURRENT OR ANY FORMER
BUSINESS OF THE COMPANY OR ANY PARTNERSHIP OR JOINT VENTURE CURRENTLY OR AT ANY
TIME AFFILIATED WITH THE COMPANY.  NO STATE OF FACTS EXISTS AS TO ENVIRONMENTAL
MATTERS OR HAZARDOUS SUBSTANCES (AS DEFINED BELOW) THAT COULD INVOLVE A MATERIAL
CAPITAL EXPENDITURE BY THE COMPANY OR THAT COULD OTHERWISE HAVE A MATERIAL
ADVERSE EFFECT.  NO HAZARDOUS SUBSTANCES HAVE BEEN TREATED, STORED OR DISPOSED
OF, OR OTHERWISE DEPOSITED, IN OR ON THE PROPERTIES OWNED OR LEASED BY THE
COMPANY OR BY ANY PARTNERSHIP OR JOINT VENTURE CURRENTLY OR AT ANY TIME
AFFILIATED WITH THE COMPANY IN VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAWS. 
THE ENVIRONMENTAL COMPLIANCE PROGRAMS AND ACTIVITIES OF THE COMPANY COMPLY IN
ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS, WHETHER FEDERAL, STATE OR
LOCAL, CURRENTLY IN EFFECT.  AS USED HEREIN, “HAZARDOUS SUBSTANCES” MEANS ANY
SUBSTANCE, WASTE, CONTAMINANT, POLLUTANT OR MATERIAL THAT HAS BEEN DETERMINED BY
ANY GOVERNMENTAL AUTHORITY TO BE CAPABLE OF POSING A RISK OF INJURY TO HEALTH,
SAFETY, PROPERTY OR THE ENVIRONMENT.


 


(X)            INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT CONTROLLED BY
OR UNDER COMMON CONTROL WITH AN AFFILIATE OF AN “INVESTMENT COMPANY” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(Y)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY MAINTAINS A SYSTEM OF
INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I)
TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH UNITED STATES GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY, (III)
ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 


(Z)            APPLICATION TO TAKEOVER PROTECTION.  THE COMPANY AND ITS BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION OR OTHER
SIMILAR ANTI-TAKEOVER PROVISION UNDER THE CERTIFICATE OF INCORPORATION, BYLAWS
OR THE LAWS OF THE STATE OF INCORPORATION WHICH IS OR COULD BECOME APPLICABLE TO
THE PURCHASERS AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
THE WARRANTS OR THE REGISTRATION RIGHTS AGREEMENT.  NONE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE WARRANTS OR THE REGISTRATION RIGHTS
AGREEMENT WILL TRIGGER ANY “POISON PILL” PROVISIONS OF ANY OF THE COMPANY’S
STOCKHOLDERS’ RIGHTS PLANS OR SIMILAR ARRANGEMENTS.


 

4.             COVENANTS.

 


(A)           BEST EFFORTS.  THE PARTIES SHALL USE THEIR BEST EFFORTS TIMELY TO
SATISFY EACH OF THE CONDITIONS DESCRIBED IN SECTION 6 AND SECTION 7 OF THIS
AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(B)           FORM D: BLUE SKY LAWS.  THE COMPANY SHALL FILE WITH THE SEC A FORM
D WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND PROVIDE A
COPY THEREOF TO THE PURCHASERS PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL,
ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY TO QUALIFY THE SECURITIES FOR SALE TO THE PURCHASERS
PURSUANT TO THIS AGREEMENT UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE
STATES OF THE UNITED STATES OR OBTAIN EXEMPTION THEREFROM, AND SHALL PROVIDE
EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE PURCHASERS ON OR PRIOR TO THE
CLOSING DATE.  WITHIN TEN (10) DAYS AFTER THE CLOSING DATE, THE COMPANY SHALL
FILE A CURRENT REPORT ON FORM 8-K CONCERNING THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND ATTACH THIS AGREEMENT AS AN EXHIBIT THERETO.


 


(C)           REPORTING STATUS.  SO LONG AS ANY PURCHASER BENEFICIALLY OWNS ANY
OF THE SECURITIES, THE COMPANY SHALL TIMELY FILE ALL REPORTS REQUIRED TO BE
FILED WITH THE SEC, AND FURNISH SUCH OTHER DOCUMENTS REQUIRED TO BE FURNISHED BY
THE SEC, PURSUANT TO THE EXCHANGE ACT, AND THE COMPANY SHALL NOT TERMINATE ITS
STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE EXCHANGE ACT EVEN IF THE
EXCHANGE ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD PERMIT SUCH
TERMINATION.


 


(D)           USE OF PROCEEDS.  THE COMPANY SHALL USE THE PROCEEDS FROM THE SALE
OF THE SECURITIES AS SET FORTH IN SCHEDULE 4(D).


 


(E)           MASTER STUDY.  IF THE COMPANY, AT ANY TIME DURING THE THIRTY (30)
MONTHS FOLLOWING THE CLOSING DATE (THE “MASTER STUDY TERM”), EFFECTS OR AGREES
TO EFFECT ANY SALE OF THE COMPANY TO ANY PERSON OR ENTITY BY MEANS OF A
CONSOLIDATION, MERGER, SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR ANY
SIMILAR TRANSACTION OR SERIES OF RELATED TRANSACTIONS, THEN THE COMPANY OR THE
SUCCESSOR ENTITY SHALL IMMEDIATELY PRIOR TO THE CONSUMMATION THEREOF PAY TO
MEDTRONIC IN IMMEDIATELY AVAILABLE FUNDS THE SUM OF TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000), UNLESS THE SUCCESSOR ENTITY AGREES BY WRITTEN
INSTRUMENT REASONABLY SATISFACTORY TO MEDTRONIC TO PROVIDE, FOR THE DURATION OF
THE MASTER STUDY TERM, SUPPORT FOR THE MICROVOLT T-WAVE ALTERNANS TESTING FOR
RISK STRATIFICATION OF POST MI PATIENTS CLINICAL STUDY IN SUBSTANTIALLY THE SAME
MANNER AND AT THE SAME LEVEL AS PROVIDED BY THE COMPANY PRIOR TO THE
CONSUMMATION OF SUCH TRANSACTION.  SUCH SUPPORT SHALL INCLUDE CONTINUED
TECHNICAL SUPPORT, CLINICIAN TRAINING AND SUPPLY OF COMPANY PRODUCTS AT PRICES
AND ON TERMS CONSISTENT WITH THE HEARTWAVE PRICE SCHEDULE PROVIDED TO MEDTRONIC
WITH RESPECT TO SUCH STUDY PRIOR TO THE DATE HEREOF.


 


(F)            EXPENSES.  THE COMPANY SHALL PAY TO BELMONT CAPITAL (“BELMONT
CAPITAL”) AT THE CLOSING UP TO $10,000 FOR THE REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY BELMONT CAPITAL AND ITS ADVISORS IN CONNECTION WITH THE NEGOTIATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER AGREEMENTS TO BE EXECUTED
IN CONNECTION HEREWITH (“EXPENSE PAYMENT”); PROVIDED, HOWEVER, THAT BELMONT
CAPITAL SHALL BE PERMITTED TO DEDUCT THE EXPENSE PAYMENT FROM THE PURCHASE PRICE
PAYABLE BY BELMONT CAPITAL HEREUNDER.  THE COMPANY SHALL PAY TO LEGAL COUNSEL TO
MEDTRONIC AT THE CLOSING THIRTY THOUSAND DOLLARS ($30,000) FOR FEES AND EXPENSES
ASSOCIATED WITH MEDTRONIC’S INVESTMENT IN, AND OTHER PROPOSED TRANSACTIONS WITH,
THE COMPANY.  IF ANY ACTION AT LAW OR IN EQUITY IS NECESSARY TO ENFORCE OR
INTERPRET THE TERMS OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO
REASONABLE ATTORNEY’S FEES, COSTS AND NECESSARY DISBURSEMENTS IN ADDITION TO ANY
OTHER RELIEF TO WHICH SUCH PARTY MAY BE ENTITLED.

 

13

--------------------------------------------------------------------------------


 


(G)           BOARD OBSERVATION RIGHTS.


 

(I)            FOR SO LONG AS THE PURCHASERS OTHER THAN MEDTRONIC AND TAIL WIND
(THE “BELMONT GROUP”) (TOGETHER WITH ITS AFFILIATES) BENEFICIALLY OWNS AT LEAST
AN AGGREGATE OF 2,000,000 SHARES OF THE COMPANY’S COMMON STOCK (ASSUMING
EXERCISE OF THE WARRANTS AND CONVERSION OF SERIES A PREFERRED TO COMMON STOCK),
(A) THE COMPANY SHALL DELIVER TO THE BELMONT GROUP, AT THE SAME TIME AND IN THE
SAME MANNER AS SUCH INFORMATION IS SUPPLIED TO MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS, (1) WRITTEN NOTICE OF ALL MEETINGS OF THE COMPANY’S BOARD OF
DIRECTORS, INCLUDING WITHOUT LIMITATION, TELEPHONIC MEETINGS, AND ALL AGENDAS
AND OTHER INFORMATION DISTRIBUTED IN CONNECTION WITH SUCH MEETINGS, (2) ALL
WRITTEN ACTIONS AND CONSENTS PREPARED FOR DISTRIBUTION TO AND CONSIDERATION BY
THE COMPANY’S BOARD OF DIRECTORS, TOGETHER WITH ALL INFORMATION DISTRIBUTED IN
CONNECTION WITH SUCH WRITTEN ACTIONS AND CONSENTS, AND (3) MINUTES OF ALL
MEETINGS OF THE COMPANY’S BOARD OF DIRECTORS, AND (B) ONE REPRESENTATIVE
DESIGNATED BY THE BELMONT GROUP SHALL BE PERMITTED TO ATTEND, IN A NON-VOTING
CAPACITY, ALL MEETINGS OF THE COMPANY’S BOARD OF DIRECTORS.  THE COMPANY SHALL
MAKE REASONABLE EFFORTS TO PERMIT SUCH REPRESENTATIVE TO PARTICIPATE IN MEETINGS
BY TELEPHONE IF SUCH REPRESENTATIVE IS UNABLE TO ATTEND IN PERSON. 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 4(G)(I), THE BELMONT GROUP
REPRESENTATIVE SHALL BE EXCLUDED FROM SUCH PORTIONS OF THE BOARD OF DIRECTORS
MEETING THAT HE OR SHE IS ATTENDING IF THE BOARD OF DIRECTORS SO REQUESTS AFTER
DETERMINING IN GOOD FAITH THAT SUCH EXCLUSION IS NECESSARY TO PRESERVE THE
ATTORNEY-CLIENT PRIVILEGE, TO PREVENT A CONFLICT OF INTEREST OR TO PREVENT SUCH
BELMONT GROUP REPRESENTATIVE’S PARTICIPATION IN DISCUSSIONS RELATING TO DISPUTES
WITH THE BELMONT GROUP AND/OR ITS AFFILIATES.

 

(II)           FOR SO LONG AS MEDTRONIC (TOGETHER WITH ITS AFFILIATES)
BENEFICIALLY OWNS AT LEAST AN AGGREGATE OF 2,000,000 SHARES OF THE COMPANY’S
COMMON STOCK (ASSUMING EXERCISE OF THE WARRANTS AND CONVERSION OF SERIES A
PREFERRED TO COMMON STOCK), (A) THE COMPANY SHALL DELIVER TO MEDTRONIC, AT THE
SAME TIME AND IN THE SAME MANNER AS SUCH INFORMATION IS SUPPLIED TO MEMBERS OF
THE COMPANY’S BOARD OF DIRECTORS, (1) WRITTEN NOTICE OF ALL MEETINGS OF THE
COMPANY’S BOARD OF DIRECTORS, INCLUDING WITHOUT LIMITATION, TELEPHONIC MEETINGS,
AND ALL AGENDAS AND OTHER INFORMATION DISTRIBUTED IN CONNECTION WITH SUCH
MEETINGS, (2) ALL WRITTEN ACTIONS AND CONSENTS PREPARED FOR DISTRIBUTION TO AND
CONSIDERATION BY THE COMPANY’S BOARD OF DIRECTORS, TOGETHER WITH ALL INFORMATION
DISTRIBUTED IN CONNECTION WITH SUCH WRITTEN ACTIONS AND CONSENTS, AND (3)
MINUTES OF ALL MEETINGS OF THE COMPANY’S BOARD OF DIRECTORS, AND (B) ONE
REPRESENTATIVE DESIGNATED BY MEDTRONIC SHALL BE PERMITTED TO ATTEND, IN A
NON-VOTING CAPACITY, ALL MEETINGS OF THE COMPANY’S BOARD OF DIRECTORS.  THE
COMPANY SHALL MAKE REASONABLE EFFORTS TO PERMIT SUCH REPRESENTATIVE TO
PARTICIPATE IN MEETINGS BY TELEPHONE IF SUCH REPRESENTATIVE IS UNABLE TO ATTEND
IN PERSON.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 4(G)(II), THE
MEDTRONIC REPRESENTATIVE SHALL BE EXCLUDED FROM SUCH PORTIONS OF THE BOARD OF
DIRECTORS MEETING THAT HE OR SHE IS ATTENDING IF THE BOARD OF DIRECTORS SO
REQUESTS AFTER DETERMINING IN GOOD FAITH THAT SUCH EXCLUSION IS NECESSARY TO
PRESERVE THE ATTORNEY-CLIENT PRIVILEGE, TO PREVENT A CONFLICT OF INTEREST OR TO
PREVENT SUCH MEDTRONIC REPRESENTATIVE’S PARTICIPATION IN DISCUSSIONS RELATING TO
DISPUTES WITH MEDTRONIC AND/OR ITS AFFILIATES.

 


(H)           RESERVATION OF SHARES.  THE COMPANY SHALL AT ALL TIMES HAVE
AUTHORIZED AND RESERVED FOR ISSUANCE (I) A SUFFICIENT NUMBER OF SHARES OF SERIES
A PREFERRED TO PROVIDE FOR THE ISSUANCE OF THE WARRANT SHARES UPON EXERCISE OF
THE WARRANTS, AND (II) A SUFFICIENT NUMBER OF

 

14

--------------------------------------------------------------------------------


 

shares of Common Stock to provide for the issuance of the Conversion Shares upon
conversion of the Shares and the Warrant Shares.


 


(I)            LISTING. THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO CONTINUE THE LISTING AND TRADING OF ITS COMMON STOCK ON THE NASDAQ NATIONAL
MARKET (“NNM”), THE NASDAQ SMALLCAP MARKET (“SMALLCAP”), THE NEW YORK STOCK
EXCHANGE (“NYSE”), THE OTC BULLETIN BOARD OR SUCCESSOR ENTITY (E.G., BBX MARKET)
(“OTCBB”) OR THE AMERICAN STOCK EXCHANGE (“AMEX”) AND WILL COMPLY IN ALL
RESPECTS WITH THE REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR
RULES OF THE NASD AND SUCH EXCHANGES, AS APPLICABLE.  THE COMPANY SHALL PROMPTLY
PROVIDE TO EACH PURCHASER COPIES OF ANY NOTICES IT RECEIVES REGARDING THE
CONTINUED ELIGIBILITY OF THE COMMON STOCK FOR TRADING ON OTCBB OR, IF
APPLICABLE, ANY SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH
SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE THEN LISTED OR
QUOTED, IF ANY.


 


(J)            CORPORATE EXISTENCE.  SO LONG AS ANY PURCHASER BENEFICIALLY OWNS
ANY SECURITIES, THE COMPANY SHALL MAINTAIN ITS CORPORATE EXISTENCE, AND IN THE
EVENT OF A MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, THE COMPANY SHALL ENSURE THAT THE SURVIVING OR SUCCESSOR
ENTITY IN SUCH TRANSACTION (I) ASSUMES THE COMPANY’S OBLIGATIONS HEREUNDER AND
UNDER THE WARRANTS, THE REGISTRATION RIGHTS AGREEMENT AND THE AGREEMENTS AND
INSTRUMENTS ENTERED INTO IN CONNECTION HEREWITH AND THEREWITH AND (II) EXCEPT IN
THE EVENT OF A MERGER, CONSOLIDATION OF THE COMPANY INTO ANY OTHER CORPORATION,
OR THE SALE OR CONVEYANCE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY WHERE THE CONSIDERATION CONSISTS SOLELY OF CASH, THE SURVIVING OR
SUCCESSOR ENTITY IS A PUBLICLY TRADED CORPORATION WHOSE COMMON STOCK IS LISTED
FOR TRADING ON NNM, THE SMALLCAP, THE NYSE, THE OTCBB OR THE AMEX.


 


(K)           NO INTEGRATED OFFERINGS.  THE COMPANY SHALL NOT MAKE ANY OFFERS OR
SALES OF ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF THE
SECURITIES BEING OFFERED OR SOLD HEREUNDER UNDER THE SECURITIES ACT OR CAUSE
THIS OFFERING OF THE SECURITIES TO BE INTEGRATED WITH ANY OTHER OFFERING OF
SECURITIES BY THE COMPANY FOR PURPOSES OF ANY STOCKHOLDER APPROVAL PROVISION
APPLICABLE TO THE COMPANY OR ITS SECURITIES.


 


(L)            LEGAL COMPLIANCE.  THE COMPANY SHALL CONDUCT ITS BUSINESS IN
MATERIAL COMPLIANCE WITH ALL LAWS, ORDINANCES OR REGULATIONS OF GOVERNMENTAL
ENTITIES APPLICABLE TO SUCH BUSINESS.


 


(M)          INSPECTION OF PROPERTIES AND BOOKS.  SO LONG AS ANY PURCHASER SHALL
HOLD ANY SECURITIES, SUCH PURCHASERS AND ITS REPRESENTATIVES AND AGENTS
(COLLECTIVELY, THE “INSPECTORS”) SHALL HAVE THE RIGHT UPON REASONABLE NOTICE TO
THE COMPANY AND DURING BUSINESS HOURS, AT THE PURCHASERS’ EXPENSE, TO VISIT AND
INSPECT ANY OF THE PROPERTIES OF THE COMPANY, TO EXAMINE THE BOOKS OF ACCOUNT
AND RECORDS OF THE COMPANY, TO MAKE OR BE PROVIDED WITH COPIES AND EXTRACTS
THEREFROM, TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY WITH,
AND TO BE ADVISED AS TO THE SAME BY, ITS AND THEIR OFFICERS, EMPLOYEES AND
INDEPENDENT PUBLIC ACCOUNTANTS (AND BY THIS PROVISION THE COMPANY AUTHORIZES
SUCH ACCOUNTANTS TO DISCUSS SUCH AFFAIRS, FINANCES AND ACCOUNTS, WHETHER OR NOT
A REPRESENTATIVE OF THE COMPANY IS PRESENT) ALL AT SUCH REASONABLE TIMES AND
INTERVALS AND TO SUCH REASONABLE EXTENT AS THE PURCHASERS MAY DESIRE; PROVIDED,
HOWEVER, THAT EACH INSPECTOR SHALL HOLD IN CONFIDENCE AND SHALL NOT MAKE ANY
DISCLOSURE (EXCEPT TO THE PURCHASERS) OF ANY SUCH INFORMATION WHICH THE COMPANY
DETERMINES IN

 

15

--------------------------------------------------------------------------------


 

good faith to be confidential, and of which determination the Inspectors are so
notified, unless (a) the disclosure of such information is necessary to avoid or
correct a misstatement or omission in any Registration Statement filed pursuant
to the Registration Rights Agreement, (b) the release of such information is
ordered pursuant to a subpoena or other order from a court or government body of
competent jurisdiction, or (c) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement.


 

5.             TRANSFER AGENT INSTRUCTIONS.

 


(A)           THE COMPANY SHALL INSTRUCT ITS TRANSFER AGENT TO ISSUE
CERTIFICATES, REGISTERED IN THE NAME OF EACH PURCHASER OR ITS NOMINEE, FOR THE
SHARES AND, UPON EXERCISE OF THE WARRANTS, THE WARRANT SHARES AND, UPON
CONVERSION OF THE SHARES AND WARRANT SHARES, THE CONVERSION SHARES IN SUCH
DENOMINATIONS AS SPECIFIED BY SUCH PURCHASER TO THE COMPANY.


 


(B)           THE COMPANY WARRANTS THAT NO INSTRUCTION OTHER THAN THE
INSTRUCTIONS REFERRED TO IN THIS AGREEMENT, WILL BE GIVEN BY THE COMPANY TO ITS
TRANSFER AGENT AND THAT THE SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON
THE BOOKS AND RECORDS OF THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


 


(C)           IF A PURCHASER PROVIDES THE COMPANY AND THE TRANSFER AGENT WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL SHALL BE IN FORM, SUBSTANCE AND
SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, TO THE
EFFECT THAT THE SECURITIES TO BE SOLD OR TRANSFERRED MAY BE SOLD OR TRANSFERRED
PURSUANT TO AN EXEMPTION FROM REGISTRATION, OR A PURCHASER PROVIDES THE COMPANY
WITH REASONABLE ASSURANCES THAT SUCH SECURITIES MAY BE SOLD UNDER RULE 144, THE
COMPANY SHALL PERMIT THE TRANSFER.


 

6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares and the
Warrants to the Purchasers hereunder is subject to the satisfaction, at or
before the Closing of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived in writing by
the Company at any time in its sole discretion:

 


(A)           EACH OF THE PURCHASERS SHALL HAVE EXECUTED THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT, AND DELIVERED EXECUTED ORIGINAL COPIES OF THE
SAME TO THE COMPANY.


 


(B)           EACH PURCHASER SHALL HAVE DELIVERED THE PURCHASE PRICE SET FORTH
OPPOSITE ITS NAME ON SCHEDULE I HERETO FOR THE SHARES AND THE WARRANTS BEING
PURCHASED BY IT AT THE CLOSING IN ACCORDANCE WITH SECTION 1(B) ABOVE.


 


(C)           THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS
OF SUCH DATE), AND EACH PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE PURCHASERS
AT OR PRIOR TO THE CLOSING.

 

16

--------------------------------------------------------------------------------


 


(D)           NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE, RULING OR
INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY
COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION OR ANY SELF-REGULATORY
ORGANIZATION HAVING AUTHORITY OVER THE MATTERS CONTEMPLATED HEREBY WHICH
QUESTIONS THE VALIDITY OF, CHALLENGES OR PROHIBITS THE CONSUMMATION OF ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

7.                                       CONDITIONS TO THE PURCHASERS’
OBLIGATION TO PURCHASE.

 

The obligation of the Purchasers hereunder to purchase the Shares and the
Warrants from the Company hereunder is subject to the satisfaction, at or before
the Closing of each of the following conditions, provided that such conditions
are for the Purchasers’ sole benefit and may be waived in writing by the
Purchasers at any time in the Purchasers’ sole discretion:

 


(A)           THE COMPANY SHALL HAVE EXECUTED THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT, AND DELIVERED EXECUTED ORIGINAL COPIES OF THE
SAME TO THE PURCHASERS.


 


(B)           EACH PURCHASER SHALL HAVE DELIVERED THE AGGREGATE PURCHASE PRICE
SET FORTH OPPOSITE ITS NAME ON SCHEDULE I HERETO FOR THE SHARES AND THE WARRANTS
BEING PURCHASED BY IT AT THE CLOSING IN ACCORDANCE WITH SECTIONS 1(A), 1(B) AND
1(C) ABOVE AND THE COMPANY SHALL HAVE DELIVERED TO THE PURCHASERS DULY EXECUTED
CERTIFICATES AND DULY EXECUTED WARRANT AGREEMENTS (EACH IN SUCH DENOMINATIONS AS
EACH PURCHASER SHALL REASONABLY REQUEST) REPRESENTING THE SHARES AND THE
WARRANTS BEING SO PURCHASED BY THE PURCHASERS AT THE CLOSING IN ACCORDANCE WITH
SECTION 1(B) AND SECTION 1(C) ABOVE.


 


(C)           THE COMMON STOCK SHALL BE LISTED ON THE OTCBB AND TRADING IN THE
COMMON STOCK (OR THE OTCBB GENERALLY) SHALL NOT HAVE BEEN SUSPENDED.


 


(D)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A
SPECIFIC DATE, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS
OF SUCH DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY
THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR
PRIOR TO THE CLOSING.  THE PURCHASERS SHALL HAVE RECEIVED A CERTIFICATE,
EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AFTER REASONABLE
INVESTIGATION, DATED AS OF THE CLOSING DATE TO THE FOREGOING EFFECT AND AS TO
SUCH OTHER MATTERS AS MAY REASONABLY BE REQUESTED BY THE PURCHASERS.


 


(E)           NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE, RULING,
INJUNCTION, ACTION OR PROCEEDING SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED
OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION OR
ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER THE MATTERS CONTEMPLATED
HEREBY WHICH QUESTIONS THE VALIDITY OF, CHALLENGES OR PROHIBITS THE CONSUMMATION
OF, ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(F)            THE PURCHASERS SHALL HAVE RECEIVED AN OPINION OF HALE AND DORR
LLP, DATED AS OF THE CLOSING DATE IN SUBSTANTIALLY THE FORM OF EXHIBIT E
ATTACHED HERETO.

 

17

--------------------------------------------------------------------------------


 


(G)           THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGES AND NO MATERIAL
ADVERSE DEVELOPMENTS IN THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF THE COMPANY SINCE THE DATE HEREOF, AND NO
INFORMATION, OF WHICH THE PURCHASERS ARE NOT CURRENTLY AWARE, SHALL HAVE COME TO
THE ATTENTION OF THE PURCHASERS THAT IS MATERIALLY ADVERSE TO THE COMPANY.


 


(H)           THE SECRETARY OF THE COMPANY SHALL DELIVER TO THE PURCHASERS AT
THE CLOSING A CERTIFICATE STATING THAT ALL BOARD OF DIRECTORS AND STOCKHOLDER
APPROVALS NECESSARY TO AUTHORIZE THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN OBTAINED AND ATTACHING
THERETO: (I) A COPY OF THE CERTIFICATE OF INCORPORATION (WITH ANY AND ALL
CERTIFICATES OF DESIGNATION) AND THE BYLAWS (AS AMENDED THROUGH THE DATE OF THE
CLOSING), CERTIFIED BY THE SECRETARY OF THE COMPANY AS THE TRUE AND CORRECT
COPIES THEREOF AS OF THE CLOSING; AND (II) A COPY OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS AND, IF REQUIRED, THE STOCKHOLDERS OF THE COMPANY,
AUTHORIZING THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT, THE ISSUANCE OF THE SECURITIES AND OTHER MATTERS CONTEMPLATED
HEREBY.


 

8.                                       GOVERNING LAW; MISCELLANEOUS.

 


(A)           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF DELAWARE.  THE COMPANY AND
THE PURCHASERS IRREVOCABLY CONSENT TO THE JURISDICTION OF THE UNITED STATES
FEDERAL COURTS AND THE STATE COURTS LOCATED IN THE STATE OF DELAWARE IN ANY SUIT
OR PROCEEDING BASED ON OR ARISING UNDER THIS AGREEMENT AND IRREVOCABLY AGREE
THAT ALL CLAIMS IN RESPECT OF SUCH SUIT OR PROCEEDING MAY BE DETERMINED IN SUCH
COURTS. THE COMPANY AND THE PURCHASERS  IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. THE PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON THE OTHER PARTY MAILED BY FIRST CLASS
MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
PARTY IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE PARTIES TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  THE PARTIES
AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH
JUDGMENT OR IN ANY OTHER LAWFUL MANNER.


 


(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE
DELIVERED TO THE OTHER PARTIES HERETO BY FACSIMILE TRANSMISSION OF A COPY OF
THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT. 
IN THE EVENT ANY SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, THE PARTY
USING SUCH MEANS OF DELIVERY SHALL CAUSE THE MANUALLY EXECUTED EXECUTION PAGE OR
PAGES HEREOF TO BE PHYSICALLY DELIVERED TO THE OTHER PARTY WITHIN FIVE (5)
BUSINESS DAYS OF THE EXECUTION HEREOF, PROVIDED THAT THE FAILURE TO SO DELIVER
ANY MANUALLY EXECUTED EXECUTION PAGE SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT.


 


(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.

 

18

--------------------------------------------------------------------------------


 


(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT OR
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT IN ANY OTHER JURISDICTION.


 


(E)           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE AGREEMENTS
AND INSTRUMENTS REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE
PURCHASERS, THE COMPANY, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF
WITH RESPECT TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN OR THEREIN, NEITHER THE COMPANY NOR THE PURCHASERS
MAKE ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH
MATTERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OTHER THAN BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY TO BE CHARGED WITH ENFORCEMENT AND NO
PROVISION OF THIS AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE COMPANY AND THE PURCHASERS.


 


(F)            NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY, BY RESPONSIBLE OVERNIGHT CARRIER OR
BY CONFIRMED FACSIMILE, AND SHALL BE EFFECTIVE FIVE (5) DAYS AFTER BEING PLACED
IN THE MAIL, IF MAILED, OR UPON RECEIPT OR REFUSAL OF RECEIPT, IF DELIVERED
PERSONALLY OR BY RESPONSIBLE OVERNIGHT CARRIER OR CONFIRMED FACSIMILE, IN EACH
CASE ADDRESSED TO A PARTY.  THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

Cambridge Heart, Inc.

1 Oak Park Drive

Bedford, MA  01730

Telephone:  (781) 271-1200

Facsimile:  (781) 271-8431

Attn:  President

 

with a copy simultaneously transmitted by like means to:

 

Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Telephone:  (617) 526-6000

Facsimile:  (617) 526-5000

Attn:  John A. Burgess, Esq.

 

If to a Purchaser, as set forth on such Purchaser’s execution page hereto.

 

Each party shall provide notice to the other party of any change in address.

 


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.  THE
COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER. 
THE PURCHASERS MAY ASSIGN AND TRANSFER SOME OR ALL OF THEIR RIGHTS HEREUNDER AND
SOME OR ALL OF THE SECURITIES WITHOUT THE PRIOR CONSENT OF THE

 

19

--------------------------------------------------------------------------------


 

Company.  Notwithstanding anything to the contrary contained in this Agreement,
the Warrants or the Registration Rights Agreement, the Securities may be pledged
and all rights of a Purchaser under this Agreement or any other agreement or
document related to the transactions contemplated hereby may be assigned,
without further consent of the Company, to a bona fide pledgee in connection
with such Purchaser’s margin or brokerage account, subject to compliance with
applicable laws, rules and regulations, including all applicable securities
laws.


 


(H)           THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


(I)            SURVIVAL.  EXCEPT WHERE A LONGER PERIOD IS REQUIRED HEREUNDER,
THE REPRESENTATIONS AND WARRANTIES AND THE AGREEMENTS AND COVENANTS SET FORTH IN
SECTIONS 2, 3, 4, 5 AND 8 HEREOF SHALL SURVIVE FOR TWO (2) YEARS FOLLOWING THE
CLOSING NOTWITHSTANDING ANY DUE DILIGENCE INVESTIGATION CONDUCTED BY OR ON
BEHALF OF THE PURCHASERS.  MOREOVER, NONE OF THE REPRESENTATIONS AND WARRANTIES
MADE BY ONE PARTY HEREIN SHALL ACT AS A WAIVER OF ANY RIGHTS OR REMEDIES THE
OTHER PARTY MAY HAVE UNDER APPLICABLE U.S. FEDERAL OR STATE SECURITIES LAWS. 
THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE PURCHASERS AND EACH OF THE
PURCHASERS’ OFFICERS, DIRECTORS, EMPLOYEES, PARTNERS, MEMBERS, AGENTS AND
AFFILIATES FOR ALL LOSSES OR DAMAGES (INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES) ARISING AS A RESULT OF OR RELATED TO ANY BREACH OR ALLEGED
BREACH BY THE COMPANY OF ANY OF ITS REPRESENTATIONS OR COVENANTS SET FORTH
HEREIN, INCLUDING WITHOUT LIMITATION THE ADVANCEMENT OF EXPENSES AS THEY ARE
INCURRED.  EXCEPT AS OTHERWISE SET FORTH HEREIN, THE MECHANICS AND PROCEDURES
WITH RESPECT TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 8(I) SHALL BE THE
SAME AS THOSE SET FORTH IN SECTIONS 6(A) AND 6(C) OF THE REGISTRATION RIGHTS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE PROCEDURES WITH RESPECT TO THE
SETTLEMENT OF CLAIMS AND THE COMPANY’S RIGHT TO ASSUME THE DEFENSE OF CLAIMS.


 


(J)            PUBLICITY.  THE COMPANY, MEDTRONIC AND BELMONT CAPITAL SHALL HAVE
THE RIGHT TO APPROVE BEFORE ISSUANCE ANY PRESS RELEASES, CURRENT REPORTS FILED
ON FORM 8-K, OR ANY OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED,
WITHOUT THE PRIOR APPROVAL OF MEDTRONIC OR BELMONT CAPITAL, TO MAKE ANY PRESS
RELEASE OR CURRENT REPORT FILED ON FORM 8-K WITH RESPECT TO SUCH TRANSACTIONS AS
IS REQUIRED BY APPLICABLE LAW AND REGULATIONS (ALTHOUGH THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CONSULT WITH MEDTRONIC AND BELMONT CAPITAL IN
CONNECTION WITH ANY SUCH PRESS RELEASE AND FILING PRIOR TO ITS RELEASE AND SHALL
PROVIDE MEDTRONIC AND BELMONT CAPITAL WITH COPIES THEREOF).  THE COMPANY SHALL
ISSUE A PRESS RELEASE ANNOUNCING THE CLOSING OF THIS TRANSACTION WITHIN THREE
(3) BUSINESS DAYS OF THE CLOSING DATE.


 


(K)           FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(L)            TERMINATION.  IN THE EVENT THAT THE CLOSING SHALL NOT HAVE
OCCURRED ON OR BEFORE MAY 31, 2003 UNLESS THE PARTIES AGREE OTHERWISE, THIS
AGREEMENT SHALL TERMINATE AT THE CLOSE OF BUSINESS ON SUCH DATE. 
NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, ANY PARTY

 

20

--------------------------------------------------------------------------------


 

not in breach of this Agreement shall preserve all rights and remedies it may
have against another party hereto for a breach of this Agreement prior to or
relating to the termination hereof.


 


(M)          JOINT PARTICIPATION IN DRAFTING.  EACH PARTY TO THIS AGREEMENT HAS
PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT, THE WARRANTS AND
THE REGISTRATION RIGHTS AGREEMENT.  AS SUCH, THE LANGUAGE USED HEREIN AND
THEREIN SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY TO THIS AGREEMENT.


 


(N)           EXCULPATION AMONG PURCHASERS.  EACH PURCHASER ACKNOWLEDGES THAT IT
IS NOT RELYING UPON ANY PERSON, FIRM OR CORPORATION, OTHER THAN THE COMPANY AND
ITS OFFICERS AND DIRECTORS, IN MAKING ITS INVESTMENT DECISION TO INVEST IN THE
COMPANY.  EACH PURCHASER AGREES THAT NO PURCHASER NOR THE RESPECTIVE CONTROLLING
PERSONS, OFFICERS, DIRECTORS, PARTNERS, AGENTS OR EMPLOYEES OF ANY PURCHASER
SHALL BE LIABLE TO ANY OTHER PURCHASER FOR ANY ACTION HERETOFORE OR HEREAFTER
TAKEN, OR FOR ANY FAILURE TO ACT, BY ANY OF THEM IN CONNECTION WITH THE PURCHASE
OF THE SECURITIES.


 


(O)           FOR PURPOSES HEREOF, “BUSINESS DAY” MEANS ANY DAY EXCEPT SATURDAY,
SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE
AUTHORIZED OR REQUIRED TO CLOSE BY LAW.


 


(P)           FOR PURPOSES HEREOF, “KNOWLEDGE OF THE COMPANY” MEANS (I) THE
ACTUAL KNOWLEDGE OF DAVID A. CHAZANOVITZ, ROBERT B. PALARDY, ROBERT LAROCHE,
KEVIN S. LIBRETT OR JAMES W. SHEPPARD AND (II) THAT KNOWLEDGE WHICH SUCH PERSONS
COULD HAVE OBTAINED IF THEY HAD MADE THE DUE INQUIRY AND EXERCISED THE DUE
DILIGENCE THAT A PRUDENT BUSINESS PERSON WOULD HAVE MADE OR EXERCISED WITH
RESPECT TO THE MANAGEMENT OF HIS OR HER BUSINESS AFFAIRS.


 

[Signature pages follow]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

Name:  David A. Chazanovitz

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

 /s/ Robert P. Khederian

 

Robert P. Khederian

 

 

RESIDENCE:

Massachusetts

 

 

ADDRESS:

200 Pond Road

 

Wellesley, Massachusetts 02482

 

Telephone:

 

Telecopy:

 

Attention:  Robert P. Khederian

 

 

[Signature page to Securities Purchase Agreement]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

 

CAMBRIDGE HEART, INC.

 

By:

 /s/ David A. Chazanovitz

 

 

 

Name:  David A. Chazanovitz

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

MEDTRONIC, INC.

 

 

By:

 /s/ Michael D. Ellwein

 

 

 

Name: Michael D. Ellwein

 

 

Title: Vice President and Chief Development Officer

 

 

STATE OF INCORPORATION:       Minnesota

 

ADDRESS:

 

World Headquarters

 

 

710 Medtronic Parkway

 

 

Minneapolis, Minnesota 55432-5604

 

 

Telephone:

 

 

Telecopy:  763-572-5459

 

 

 

With separate copies addressed to:

 

 

 

 

 

World Headquarters

 

 

710 Medtronic Parkway

 

 

Minneapolis, Minnesota 55432-5604

 

 

Telephone:

 

 

Telecopy:  763-572-5459

 

 

Attention:  General Counsel

 

 

 

 

 

World Headquarters

 

 

710 Medtronic Parkway

 

 

Minneapolis, Minnesota 55432-5604

 

 

Telephone:

 

 

Telecopy:  763-505-2542

 

 

Attention:  Vice President and Chief Development Officer

 

 

[Signature page to Securities Purchase Agreement]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

THE TAIL WIND FUND LTD.

 

 

 

By:

TAIL WIND ADVISORY AND MANAGEMENT

 

 

 

LTD., as investment manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Crook

 

 

 

 

 

Name: David Crook

 

 

 

 

Title:

 

 

PLACE OF ORGANIZATION:  British Virgin Islands

 

ADDRESS:

 

The Tail Wind Fund Ltd.

 

 

c/o Tail Wind Advisory and Management Ltd.

 

 

1 Regent Street, 1st Floor

 

 

London, SW1Y 4NS UK

 

 

Attn:

David Crook

 

 

Telephone:  44-207-468-7660

 

 

Telecopy:  44-207-468-7657

 

 

 

With a copy to:

 

 

 

 

 

 

 

Peter J. Weisman, P.C.

 

 

444 East 82nd Street, Ste. 19C

 

 

New York, New York 10028

 

 

Attn:

Peter J. Weisman, Esq.

 

 

Telephone:  212-535-7818

 

 

Telecopy:

 

[Signature page to Securities Purchase Agreement]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

BLUMBERG LIFE SCIENCES FUND LTD.

 

 

 

By:

 /s/ Laurence Blumberg

 

 

 

 

Name: Laurence Blumberg

 

 

 

Title: President

 

 

PLACE OF ORGANIZATION:  British Virgin Islands

 

ADDRESS:

 

Blumberg Life Sciences Fund Ltd.

 

 

c/o Citco Fund Services Ltd.

 

 

West Bay Road

 

 

Grand Cayman Island

 

 

Telephone:

 

 

Telecopy:

 

 

[Signature page to Securities Purchase Agreement]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

BLUMBERG LIFE SCIENCES FUND LP

 

 

 

By:

 /s/ Laurence Blumberg

 

 

 

 

Name: Laurence Blumberg

 

 

 

Title: President

 

 

STATE OF INCORPORATION:  Delaware

 

ADDRESS:

Blumberg Life Sciences Fund LP

 

 

c/o Blumberg Capital Management LLC

 

 

153 East 53rd Street, 48th Floor

 

 

New York, NY  10022

 

 

Telephone:

 

 

Telecopy:

 

 

 

[Signature page to Securities Purchase Agreement]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

 

 /s/ Eric Hecht

 

 

Eric Hecht

 

 

 

 

 

RESIDENCE:

Florida

 

 

 

 

ADDRESS:

300 South Pointe Drive

 

 

Apt. 3402

 

 

Miami Beach, FL  33139

 

 

Telephone:

 

 

Telecopy:

 

 

 

[Signature page to Securities Purchase Agreement]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

 

 /s/ J. Leighton Read, M.D.

 

 

J. Leighton Read, M.D.

 

 

 

 

 

RESIDENCE:

California

 

 

 

 

ADDRESS:

c/o Alloy Ventures

 

 

480 Cowper St., 2nd Floor

 

 

Palo Alto, CA  94301

 

 

Telephone:

 

 

Telecopy:

 

 

 

[Signature page to Securities Purchase Agreement]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

 

 /s/ David C. Poole

 

David C. Poole

 

 

 

RESIDENCE:

Massachusetts

 

 

ADDRESS:

47 Carisbrooke Road

 

Wellesley, MA  02481

 

Telephone:

 

Telecopy:

 

 

[Signature page to Securities Purchase Agreement]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

 

 /s/ Brian Trumbore

 

 

Brian Trumbore

 

 

 

 

 

RESIDENCE:

New Jersey

 

 

 

 

ADDRESS:

6 Murray Hill Manor

 

 

New Providence, NJ 07974-1558

 

 

Telephone:

 

 

Telecopy:

 

 

 

[Signature page to Securities Purchase Agreement]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

T-WAVE INVESTORS, L.P.

 

 

 

 

By:

 /s/ Mark Shapiro

 

 

 

 

Name: Mark Shapiro

 

 

 

Title: General Partner

 

 

 

STATE OF INCORPORATION:  Delaware

 

 

ADDRESS:

T-Wave Investors, L.P.

 

c/o Wardenclyffe Group, Inc.

 

370 Lexington Avenue, 19th Floor

 

New York, NY 10017

 

Telephone:

 

Telecopy:

 

Attention:  Mark Shapiro

 

 

[Signature page to Securities Purchase Agreement]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

 

LEAF OFFSHORE INVESTMENT FUND LTD.

 

 

 

By:

 /s/ Seymour L. Goldblatt

 

 

 

 

Name: Seymour L. Goldblatt

 

 

 

Title: President, S Squared Technology

 

 

PLACE OF ORGANIZATION:  Cayman Islands

 

ADDRESS:

 

Leaf Offshore Investment Fund Ltd.

 

 

 

S Squared Technology Corp.

 

 

 

515 Madison Avenue., 42nd Floor

 

 

 

New York, NY  10022

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

 

[Signature page to Securities Purchase Agreement]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

THE AFB FUND, LLC

 

 

 

By:

 /s/ Louis Blumberg

 

 

 

 

Name: Louis Blumberg

 

 

 

Title: Manager

 

 

 

STATE OF INCORPORATION:  New Jersey

 

 

ADDRESS:

 

The AFB Fund, LLC

 

 

c/o Blumberg & Frelich Equities

 

 

2050 Center Avenue

 

 

Fort Lee, NJ  07024

 

 

Telephone:

 

 

Telecopy:

 

 

[Signature page to Securities Purchase Agreement]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

PURCHASER:

 

PROMED PARTNERS, L.P.

 

 

 

By:

 /s/ David B. Musket

 

 

 

 

Name: David B. Musket

 

 

 

Title: Managing Member

 

 

 

STATE OF INCORPORATION:  Delaware

 

 

ADDRESS:

ProMed Partners, L.P.

 

c/o David B. Musket

 

ProMed Partners

 

125 Cambridgepark Drive

 

Cambridge, MA  02140

 

Telephone:  (617) 441-0259

 

Telecopy:

 

 

[Signature page to Securities Purchase Agreement]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

PROMED OFFSHORE FUND, LTD.

 

 

 

 

By:

 /s/ David B. Musket

 

 

 

 

Name: David B. Musket

 

 

 

Title: Managing Member

 

 

 

PLACE OF ORGANIZATION: 

 

 

ADDRESS:

ProMed Partners, L.P.

 

c/o David B. Musket

 

ProMed Partners

 

125 Cambridgepark Drive

 

Cambridge, MA  02140

 

Telephone:  (617) 441-0259

 

Telecopy:

 

 

[Signature page to Securities Purchase Agreement]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

CAMBRIDGE HEART, INC.

 

 

 

By:

 /s/ David A. Chazanovitz

 

 

 

 

Name:  David A. Chazanovitz

 

 

 

Title: President and Chief Executive Officer

 

 

 

PURCHASER:

 

 

 

 /s/ David B. Musket

 

David B. Musket

 

 

 

RESIDENCE:

Massachusetts

 

 

ADDRESS:

ProMed Partners

 

125 Cambridgepark Drive

 

Cambridge, MA  02140

 

Telephone:  (617) 441-0259

 

Telecopy:

 

 

[Signature page to Securities Purchase Agreement]

 

36

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Purchaser

 

Number of Shares
Being Purchased

 

Aggregate
Purchase Price

 

Aggregate
Short-Term
Warrant Shares

 

 

 

 

 

 

 

 

 

AFB Fund LLC

 

90,497

 

$

399,996.74

 

135,744

 

 

 

 

 

 

 

 

 

Blumberg Life Sciences Fund Ltd.

 

3,243

 

$

14,334.06

 

4,860

 

 

 

 

 

 

 

 

 

Blumberg Life Sciences Fund L.P.

 

23,906

 

$

105,664.52

 

35,856

 

 

 

 

 

 

 

 

 

Eric Hecht

 

4,524

 

$

19,996.08

 

6,786

 

 

 

 

 

 

 

 

 

J. Leighton Read, M.D.

 

4,524

 

$

19,996.08

 

6,786

 

 

 

 

 

 

 

 

 

David C. Poole

 

22,624

 

$

99,998.08

 

33,936

 

 

 

 

 

 

 

 

 

Brian Trumbore

 

22,624

 

$

99,998.08

 

33,936

 

 

 

 

 

 

 

 

 

T-Wave Investors, L.P.

 

90,497

 

$

399,996.74

 

135,744

 

 

 

 

 

 

 

 

 

Leaf Offshore Investment Fund LTD

 

45,248

 

$

199,996.16

 

67,872

 

 

 

 

 

 

 

 

 

ProMed Partners, L.P.

 

38,461

 

$

169,997.62

 

57,690

 

 

 

 

 

 

 

 

 

ProMed Offshore Fund, Ltd.

 

6,787

 

$

29,998.54

 

10,176

 

 

 

 

 

 

 

 

 

David B. Musket

 

13,574

 

$

59,997.08

 

20,358

 

 

 

 

 

 

 

 

 

Robert P. Khederian

 

104,072

 

$

459,998.24

 

156,108

 

 

 

 

 

 

 

 

 

Medtronic, Inc.

 

226,244

 

$

999,998.48

 

Not Applicable

 

 

 

 

 

 

 

 

 

The Tail Wind Fund Ltd.

 

Not Applicable

 

Not Applicable

 

67,872

 

 

 

 

 

 

 

 

 

TOTAL:

 

696,825

 

$

3,079,966.50

 

773,724

 

 

37

--------------------------------------------------------------------------------